DETAILED ACTION
Notice of Amendment
In response to the amendment(s) filed on 5/23/22, amended claim(s) 1-2, 5, and 10 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-5 and 10-11 is/are rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination as a whole, do not amount to significantly more than a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).
Claim 1 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, Claim 1 meets the first prong of the step 2A analysis because it is directed to a/an abstract idea, as evidenced by the claim language of “predict a first upcoming ovulation of the subject in response to analyzing the sensor signal,” “generate an output … in response to predicting the first upcoming ovulation of the subject,” “receive from the subject … an indication of one or more sensations that are sensed by the subject during a given time period that is in temporal proximity to the predicted first upcoming ovulation,” “receive from the subject … indications of confidence levels associated with sensations sensed by the subject during the first cycle during the given time period that is in temporal proximity to the predicted first upcoming ovulation,” “predict a subsequent upcoming ovulation of the subject, at least partially based upon the indication of one or more sensations that are received from the subject during the first menstrual cycle, in combination with the associated confidence level indications,” and “generate an output … in response to predicting the subsequent upcoming ovulation of the subject.”  This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper.  The claim language also meets prong 2 of the step 2A analysis because the above-recited claim language does not integrate the abstract idea into a practical application.  That is, there appears to be no tangible improvement in a technology, effect of a particular treatment or prophylaxis, a particular machine or manufacture that is integrated, or transformation/reduction of a particular article to a different state or thing as a result of this claimed subject matter.  As a result, step 2A is satisfied and the second step, step 2B, must be considered.
With regard to the second step, the claim does not appear to recite additional elements that amount to significantly more.  The additional elements are “a sensor, configured to monitor the subject, and to generate a sensor signal in response to the monitoring,” “at least one user interface,” and “a computer processor.”  However, these elements are not “significantly more” because they are well-known, routine, and/or conventional as evidenced by para [0035], [0050]-[0053], [0079]-[0080], and [0084] of U.S. Patent Application Publication No. 2017/0172493 to Rahman et al.  Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
Additionally, the ordered combination of elements do not add anything significantly more to the claimed subject matter.  Specifically, the ordered combination of elements do not have any function that is not already supplied by each element individually.  That is, the whole is not greater than the sum of its parts.
In view of the above, independent claim 1 fails to recite patent-eligible subject matter under 35 U.S.C. 101.  Independent claim 5 fails to recite patent-eligible subject matter for similar, if not the exact same, reasoning as that of independent claim 1.  Dependent claim(s) 2-4 and 19-11 fail to cure the deficiencies of independent claim(s) 1 and 5 by merely reciting additional abstract ideas and/or further limitations on abstract ideas already recited.  Thus, claim(s) 1-5 and 10-11 is/are rejected under 35 U.S.C. 101.
Allowable Subject Matter
Claim(s) 1-5 and 10-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 5/23/22 have been fully considered but they are not persuasive.
With respect to the argument concerning the generation of sensor signals, the examiner agrees that a human mind cannot capture a sensor signal.  However, this portion of the claim language is treated under step 2B and is satisfied by the Berkheimer standard in that the rejection provides evidence that a sensor generating a sensor signal is well-known, routine, and/or conventional.
With respect to the argument about the human mind not being able to process sensor signals, the examiner doesn’t find this argument necessarily commensurate with the claim language.  Claim 1 recites, for example, “predict a first upcoming ovulation of the subject in response to analyzing the sensor signal.”  This claim language is broad enough to encompass a human mind looking at a temperature value, seeing the temperature value increases, and then predicting that ovulation is occurring based upon the temperature increasing.  The examiner submits that a human mind can process whether a temperature value is increasing or not.
With respect to the argument regarding the practical application, the examiner does not see one of the categories of practical application of tangible improvement in a technology, effect of a particular treatment or prophylaxis, a particular machine or manufacture that is integrated, or transformation/reduction of a particular article to a different state or thing as a result of this claimed subject matter.  An improvement in “accuracy” is not an improvement in technology because an “accuracy” is not a “technology.”  A computer is a technology, and if the compute itself is improved (such as uses less battery power, improves processing performance, etc.), then such an improvement would constitute an improvement in technology.  The examiner cannot identify evidence of such an improvement at this point in prosecution.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791